
Loan No. 1002835



Exhibit 10.27
FIRST MODIFICATION AGREEMENT


THIS FIRST MODIFICATION AGREEMENT (this “Agreement”), dated November 15, 2014,
is made and entered into by and among KBSII HORIZON TECH CENTER, LLC, a Delaware
limited liability company (“Horizon Tech Borrower”), KBSII CRESCENT VIII, LLC, a
Delaware limited liability company (“Crescent Borrower”), KBSII NATIONAL CITY
TOWER, LLC, a Delaware limited liability company (“National City Borrower”),
KBSII GRANITE TOWER, LLC, a Delaware limited liability company (“Granite Tower
Borrower”), KBSII GATEWAY CORPORATE CENTER, LLC, a Delaware limited liability
company (“Gateway Borrower”), KBSII I-81 INDUSTRIAL PORTFOLIO TRUST, a Delaware
statutory trust (“I-81 Borrower” and together with Horizon Tech Borrower,
Crescent Borrower, National City Borrower, Granite Tower Borrower and Gateway
Tower Borrower, each individually, “Borrower” and together, “Borrowers”), the
“Lenders” from time to time a party to the Loan Agreement referenced below
(“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as
contractual representative of the Lenders (in such capacity, the “Administrative
Agent”).


R E C I T A L S


A.
Pursuant to the terms of an Amended and Restated and Consolidated Loan Agreement
executed by (or later joined in by) Borrowers, KBSII Hartman Business Center,
LLC, a Delaware limited liability company (“Hartman Borrower”), KBSII Plano
Business Park, LLC, a Delaware limited liability company (“Plano Borrower”),
KBSII 2500 Regent Boulevard, LLC, a Delaware limited liability company (“Regent
Borrower”), KBSII Torrey Reserve West, LLC, a Delaware limited liability company
(“Torrey Borrower”), KBSII Two Westlake Park, LLC, a Delaware limited liability
company (“Westlake Borrower”, and together with Hartman Borrower, Plano
Borrower, Regent Borrower and Torrey Borrower, the “Released Borrowers”),
Administrative Agent and Lenders, dated January 27, 2011 (as amended, restated
or replaced from time to time, the “Loan Agreement”), Lenders made a loan to
Borrowers and Released Borrowers in the original principal amount of up to
$360,000,000 (the “Loan”). Capitalized terms used and not otherwise defined
herein shall have the meanings given to them in the Loan Agreement.



B.
The Loan is evidenced by one or more promissory notes in the aggregate principal
amount of the Loan (collectively, as amended, restated or replaced from time to
time, the “Note”), and is further evidenced by the documents described in the
Loan Agreement as “Loan Documents”. The Note is secured by, among other things,
certain Security Documents recorded as first priority liens on the Properties
(collectively, as amended, restated or replaced from time to time, the “Security
Documents”).



C.
The Note, the Security Documents, the Loan Agreement, this Agreement, the other
documents described in the Loan Agreement as “Loan Documents,” together with all
modifications and amendments thereto and any documents required hereunder, are
collectively referred to herein as “Loan Documents”.



D.
In accordance with Section 2.10 of the Loan Agreement, the real property
originally collateral for the Loan and owned by Released Borrowers has been
reconveyed or released from the lien of the deed of trust or mortgage securing
such property and is no longer collateral for the Loan.



E.
As of the date hereof, the total outstanding principal balance under the Loan is
Two Hundred Forty-Nine Million Five Hundred Twenty-Six Thousand Three Hundred
Forty-Two and 60/100 Dollars ($249,526,342.60) and the commitment amount of the
Loan is Two Hundred Forty-Nine Million Five Hundred Twenty-Six Thousand Three
Hundred Forty-Two and 60/100 Dollars ($249,526,342.60). There are no undisbursed
proceeds of the Loan.



F.
By this Agreement, Borrowers and Lender intend to modify and/or amend certain
terms and provisions of the Loan Agreement as of the Effective Date, hereinafter
defined.



THEREFORE, Borrower, Administrative Agent and Lenders agree as follows:


1.
CONDITIONS PRECEDENT. The following are conditions precedent to Lender’s
obligations under this Agreement:



1.1
Receipt and approval by Administrative Agent of the executed originals of this
Agreement;



1.2
Borrower’s reimbursement to Administrative Agent of Administrative Agent’s
reasonable costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without





--------------------------------------------------------------------------------

Loan No. 1002835



limitation, recording fees, attorneys’ fees, and documentation costs and
charges, whether such services are furnished by Administrative Agent’s employees
or agents or independent contractors;


1.3
Receipt by Administrative Agent of good standing certificates from the state of
organization and, with respect to each Borrower, the state in which the
collateral property owned by such Borrower is located, for each Borrower and
Guarantor; and



1.4
The representations and warranties contained herein are true and correct in all
material respects on and as of the date hereof (except to the extent that any
such representations and warranties expressly relate to an earlier date).



2.
REPRESENTATIONS AND WARRANTIES. Borrowers hereby represent and warrant that no
Default, breach or failure of condition has occurred or exists, or would exist
with notice or lapse of time or both, under any of the Loan Documents; and all
representations and warranties of Borrowers in this Agreement are true and
correct and shall survive the execution of this Agreement.



3.
MODIFICATION OF LOAN AGREEMENT. The Loan Agreement is hereby modified as
follows:



3.1
Release Price. The defined term “Release Price” is hereby deleted and replaced
with the following:



“‘Release Price’ means an amount equal to (i) with respect to the National City
Property, the Par Loan Value of the National City Property multiplied by one
hundred thirty percent (130%), (ii) with respect to each I-81 Property, the Par
Loan Value of such I-81 Property multiplied by one hundred ten percent (110%),
and (iii) with respect to each other Property, the Par Loan Value of such
Property multiplied by one hundred twenty percent (120%).”


3.2
Section 2.10(a)(ii). Section 2.10(a)(ii) is hereby deleted and replaced with the
following:



“After giving effect to such Property Release, not fewer than two Properties
will remain encumbered by the Lien of the Security Documents (provided, for
purposes of determining the number of Properties remaining encumbered, the I-81
Properties (or any portions thereof that remain encumbered by the Lien of the
Security Documents) shall be deemed to be a single Property);”


3.3
Section 2.10(a)(iv). Section 2.10(a)(iv) is hereby deleted and replaced with the
following:



“If, after giving effect to the Property Release, (x) the Aggregate Loan
Commitment would be less than $70,000,000 or (y) fewer than five (5) Properties
would remain encumbered by the Lien of the Security Documents (provided, for
purposes of determining the number of Properties remaining encumbered, the I-81
Properties (or any portions thereof that remain encumbered by the Lien of the
Security Documents) shall be deemed to be a single Property), the Loan-to-Value
Percentage (which, if requested by Administrative Agent, shall be determined
based on new Appraisals ordered by Administrative Agent at Borrowers’ expense
(subject to Section 3.2 below)) shall not be greater than fifty percent (50%);
notwithstanding the foregoing, in the event the I-81 Properties and the Crescent
Property are the next two Properties released after the Effective Date, the
Loan-to-Value Percentage (which, if requested by Administrative Agent, shall be
determined based on new Appraisals ordered by Administrative Agent at Borrowers’
expense (subject to Section 3.2 below)) shall not be greater than fifty-three
percent (53%);”


3.4
Section 2.14. Section 2.14 is hereby deleted in its entirety. Borrowers will
have no further right to extend the term of the Loan beyond the Initial Maturity
Date.



3.5
Address for Notices. Administrative Agent’s and Wells Fargo’s (in its capacity
as a Lender) address for notices is hereby deleted and replaced with the
following:



“WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group
Orange County
2030 Main Street, Suite 800




--------------------------------------------------------------------------------

Loan No. 1002835



Irvine, CA 92614
Attn: Cole Zehnder
Tel: (949) 251-4322
Fax: (949) 851-9728”


3.6
Exhibit A. Exhibit A is hereby deleted and replaced with Exhibit A hereto.



4.
CONFIRMATION OF RELEASE OF RELEASED BORROWERS. Administrative Agent hereby
confirms the release of the Released Borrowers from their obligations under the
Loan Documents, excepting, however, any obligations of any Released Borrower
under the Hazardous Materials Indemnity Agreement, originally executed by, or
joined in by, Borrowers in connection with the Loan.



5.
INCORPORATION OF RECITALS; EFFECTIVE DATE. The foregoing recitals are
incorporated herein as an agreement of Borrowers, Administrative Agent and
Lenders. The date of this Agreement is for reference purposes only. The
effective date of Borrowers’, Administrative Agent’s and Lenders’ obligations
under this Agreement is the date on which all of the conditions precedent in
Section 1 above have been satisfied (the “Effective Date”).



6.
FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrowers have previously delivered to
Administrative Agent all of the relevant formation and organizational documents
of Borrowers, of the partners or joint venturers of Borrowers (if any), and of
all guarantors of the Loan (if any), and all such formation documents remain in
full force and effect and have not been amended or modified since they were
delivered to Administrative Agent. Borrowers hereby certify that: (i) the above
documents are all of the relevant formation and organizational documents of
Borrowers; (ii) they remain in full force and effect; and (iii) they have not
been amended or modified since they were previously delivered to Administrative
Agent.



7.
NON‑IMPAIRMENT. Except as expressly provided herein, nothing in this Agreement
shall alter or affect any provision, condition or covenant contained in any
Security Document or other Loan Document, or affect or impair any rights,
powers, or remedies thereunder, it being the intent of the parties hereto that
the provisions of the Security Documents and other Loan Documents shall continue
in full force and effect except as expressly modified hereby.



8.
MISCELLANEOUS. This Agreement and the other Loan Documents shall be governed by
and interpreted in accordance with the laws of the State of California, except
if preempted by federal law. In any action brought or arising out of this
Agreement or the Loan Documents, Borrowers, and the general partners and joint
venturers of Borrowers, hereby consent to the jurisdiction of any federal or
state court having proper venue within the State of California and also consent
to the service of process by any means authorized by California or federal law.
The headings used in this Agreement are for convenience only and shall be
disregarded in interpreting the substantive provisions of this Agreement. Time
is of the essence of each term of the Loan Documents, including this Agreement.
If any provision of this Agreement or any of the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed therefrom and the remaining
parts shall remain in full force as though the invalid, illegal, or
unenforceable portion had never been a part thereof.



9.
INTEGRATION; INTERPRETATION. The Loan Documents, including this Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents in any
of the Loan Documents includes any amendments, renewals or extensions approved
by Administrative Agent and Lenders.



10.
EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.







--------------------------------------------------------------------------------

Loan No. 1002835



11.
LIMITATIONS ON PERSONAL LIABILITY. The limitations on personal liability of the
shareholders, partners and members of the Borrowers contained in Section 13.27
of the Loan Agreement shall apply to this Agreement and are incorporated herein
by this reference.



All exhibits, schedules or other items attached hereto are incorporated into
this Agreement by such attachment for all purposes.




[Signatures Follow on Next Page]








--------------------------------------------------------------------------------

    
Loan No. 1002835





IN WITNESS WHEREOF, Borrowers, Administrative Agent and Lenders have caused this
Agreement to be duly executed as of the day and year first above written.


"ADMINISTRATIVE AGENT" AND "LENDER"


WELLS FARGO BANK, NATIONAL ASSOCIATION


By:
/s/ John Ferguson

Name:
John Ferguson

Its:
Senior Vice President













 



Signature Page – First Modification Agreement





--------------------------------------------------------------------------------

    
Loan No. 1002835



“BORROWERS”


KBSII I-81 INDUSTRIAL PORTFOLIO TRUST,
a Delaware Statutory Trust


By:
KBSII I-81 INDUSTRIAL PORTFOLIO, LLC,

a Delaware limited liability company,
as Administrative Trustee


By:
KBSII REIT ACQUISITION XXI, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer




KBSII HORIZON TECH CENTER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XII, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer





Signature Page – First Modification Agreement





--------------------------------------------------------------------------------

    
Loan No. 1002835



KBSII CRESCENT VIII, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XI, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer




KBSII NATIONAL CITY TOWER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XVI, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer















Signature Page – First Modification Agreement





--------------------------------------------------------------------------------

    
Loan No. 1002835



KBSII GRANITE TOWER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XVIII, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer






KBSII GATEWAY CORPORATE CENTER, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XIX, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer





Signature Page – First Modification Agreement





--------------------------------------------------------------------------------

    
Loan No. 1002835



GUARANTOR’S CONSENT


The undersigned (“Guarantor”) consents to the foregoing First Modification
Agreement and the transactions contemplated thereby and reaffirms its
obligations under the Amended and Restated and Consolidated Limited Guaranty,
dated January 27, 2011 (“Guaranty”). Guarantor reaffirms that its obligations
under the Guaranty are separate and distinct from Borrowers’ obligations and
reaffirms its waivers, as set forth in the Guaranty, of each and every one of
the possible defenses to such obligations.


Guarantor agrees that each of the terms and provisions of the Guaranty are
amended so as to include the guarantees and obligations of guarantor herein set
forth, the terms and provisions of which are hereby incorporated herein in full
as if set forth in this Consent.


Guarantor understands that the Lender’s exercise of a non-judicial foreclosure
sale under the Security Documents may, by virtue of California Code of Civil
Procedure Section 580d, result in the destruction of any subrogation,
reimbursement or contribution rights which Guarantor may have against the
Borrowers, or any of them. Guarantor further understands that such exercise by
Lenders and the consequent destruction of subrogation, reimbursement or
contribution rights would constitute a defense to the enforcement of the
Guaranty by Lenders. With this explicit understanding, Guarantor nevertheless
specifically waives any and all rights and defenses arising out of an election
of remedies by Lenders, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor’s rights of subrogation and reimbursement against the
principal by the operation of Section 580d of the California Code of Civil
Procedure or otherwise. Guarantor further specifically waives any and all rights
and defenses that Guarantor may have because Borrowers’ debt is secured by real
property; this means, among other things, that: (1) Lenders may collect from
Guarantor without first foreclosing on any real or personal property collateral
pledged by Borrowers; (2) if Lenders foreclose on any real property collateral
pledged by Borrowers, then (A) the amount of the debt may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) Lenders may collect from
Guarantor even if Lenders, by foreclosing on the real property collateral, has
destroyed any right Guarantor may have to collect from Borrowers. The foregoing
sentence is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrowers’ debt is secured by real property. These
rights and defenses being waived by Guarantor include, but are not limited to,
any rights or defenses based upon Section 580a, 580b, 580d or 726 of the
California Code of Civil Procedure. This understanding and waiver is made in
addition to and not in limitation of any of the existing terms and conditions of
the Guaranty.


AGREED:


Dated as of: November 15, 2014




"GUARANTOR"
KBS REIT PROPERTIES II, LLC,
a Delaware limited liability company


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation
general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer
 




--------------------------------------------------------------------------------




EXHIBIT A – DESCRIPTION OF PROPERTIES
325 CENTERPOINT (I-81 INDUSTRIAL PORTFOLIO)


PARCEL 1 (Fee Premises) Tax ID / Parcel No. 33-F12-00A-16H


LOT 13, CENTERPOINT COMMERCE & TRADE PARK EAST
325 CENTERPOINT BLVD.
PIN# F12 00A 16H


ALL that certain piece, parcel or tract of land, situate, lying and being in the
Township of Jenkins, County of Luzerne and Commonwealth of Pennsylvania, more
particularly bounded and described as follows to, wit:


BEGINNING at a point along the Southwesterly Right-of-Way Line of CenterPoint
Boulevard, said point being located on the Division Line between Lot 11B and Lot
13 as shown on plan titled “CenterPoint Commerce and Trade Park East, Final
Minor Subdivision Plan of Lots 7, 11, & 13” Drawing S-1 dated January 30, 2007
prepared by Vincent J. Stranch, PLS;


THENCE along said Right-of-Way Line, South 65`48’47” East, one thousand eight
hundred ninety-seven and eighty-seven one-hundredths (1897.87) feet to a point
located along the northwesterly line of lands now or formerly of Mericle 112
Armstrong, LLC;


THENCE along said Mericle lands, South 21`46’40” West, nine hundred fifty-two
and seventy- four one-hundredths (952.74) feet to a point located along the
northerly line of lands now or formerly of Pennsy Supply Inc.;


THENCE along said Pennsy lands, North 79°02’31” West, one thousand seven hundred
thirty- nine and twenty-one one hundredths (1739.21) feet to a point located
along the easterly line of Lot 11B;


THENCE along said Lot 11B, North 10°57’29” East, one thousand seventy (1070.00)
feet to a point;


THENCE along the same, North 24°11’13” East, three hundred eight and thirty
one-hundredths (308.30) feet to a point, the PLACE OF BEGINNING.


CONTAINING a total area of 48.95 acres of land, more or less.


BEING ALL of Lot 13 as shown on Final Subdivision entitled “CenterPoint Commerce
and Trade Park East, Final Minor Subdivision Plan of Lots 7, 11, & 13” Drawing
S-2 dated January 30, 2007 prepared by Vincent J. Stranch, PLS and recorded in
the Office of the Luzerne County Recorder of Deeds in Map Book 194 at Page 72.


PARCEL 2 (Appurtenant Easement Parcel)


TOGETHER with the irrevocable easement in, through, over and across and under
the Easement Area (as defined in the Easement Agreement, as hereinafter defined)
for the purposes of (a) installing, constructing, replacing, maintaining and
operating the Utilities (as defined in the Easement Agreement, as hereinafter
defined) and (b) ingress, egress and regress for the purpose of access contained
in that certain Easement Agreement recorded in Record Books 3008, Page 168419
(the “Easement Agreement”).


550 OAKRIDGE (I-81 INDUSTRIAL PORTFOLIO)


All the certain real property located in the County of Luzerne, Commonwealth of
Pennsylvania, described as follows:






--------------------------------------------------------------------------------




PARCEL 1:


ALL that certain parcel of land known as Lot (40B), as shown on drawing number
(S-100), dated 04/25/08 last revised 05/09/08, entitled “Preliminary/Final Minor
Subdivision for Mericle Humboldt 40 LLC, situate in a park known as Humboldt
Industrial Park - Southwest Corner, situate in the Township of Hazle, County of
Luzerne, Commonwealth of Pennsylvania, bounded and described as follows to wit:


BEGINNING at a point on the southerly line of an (80.00) foot wide right of way
known as Oak Ridge Road, said point being further described as being the
northeasterly corner of Lot (45);


THENCE along the southerly line of said right of way (N 81°53’00” E) for a
distance of (911.34) feet to a point;


THENCE continuing along the southerly line of said right of way the following
courses and distances:


on a curve to the left having a radius of (1040.00) feet, an arc length of
(272.27) feet to a point;
(N 66°53’00” E) for a distance of (315.06) feet to a point;


on a curve to the right having a radius of (960.00) feet, an arc length of
(251.33) feet to a point;


(N 81°53’00” E) for a distance of (176.79) feet to a point;


THENCE through lands of the grantor herein (S 21°18’17” E) for a distance of
(89.20) feet to a point;


THENCE through the same (N 84°53’00” E) for a distance of (56.27) feet to a
point;


THENCE through the same (S 14°39’03” E) for a distance of (97.82) feet to a
point;


THENCE through the same (S 14°57’06” E) (erroneously set forth as 063” in deed
of prior record) for a distance of (136.07) feet to a point;


THENCE through the same (S 08°08’20” E) for a distance of (826.34) feet to a
point;


THENCE through the same (S 81°53’00” W) for a distance of (2014.29) feet to a
point along lands now or formerly of NBTY PAH, LLC;


THENCE along the easterly line of said lands, and continuing along the easterly
line of the aforementioned Lot (45) (N 08°07’00” W) for a distance of (998.72)
feet to a point and the PLACE OF BEGINNING.


CONTAINING approximately 48.28 acres more or less.


BEING ALL of New Lot 40B as shown on that certain Preliminary/Final Subdivision
Plan prepared by Vincent J. Stranch, P.L.S., and last revised on May 9, 2008,
and recorded in the Office of the Recorder of Deeds in and for Luzerne County in
Map Book 207 at Page 48.


PARCEL 2 (Appurtenant Easement Parcel):


TOGETHER WITH the irrevocable easement in, through, over and across and under
the Easement Areas (as defined in the Easement Agreements , as hereinafter
defined) for the purposes of (a) installing, constructing, replacing,
maintaining and operating the Utilities (as defined in the Easement Agreements,
as hereinafter defined) and (b) ingress, egress and regress for the purpose of
access contained in those certain Easement Agreements recorded in Record Book
3002, page 229222 and Book 3002, page 229240, Luzerne County, Pennsylvania
(collectively, the “Easement Agreements”).








--------------------------------------------------------------------------------




Tax ID / Parcel No. 26-U6S3-001-36A-000


125 CAPITAL (I-81 INDUSTRIAL PORTFOLIO)


PARCEL 1 (Fee Parcel) Tax ID/Parcel No. 33-F12-00A-16J


ALL that certain piece, parcel or tract of land, situate, lying and being in the
Township of Jenkins, County of Luzerne and Commonwealth of Pennsylvania, more
particularly bounded and described as follows to, wit:


BEGINNING at a point in the Southerly Right-of-Way Line of Capital Road, said
point being in the Division Line between Lot 7 and Lot 6 as shown on plan titled
“CenterPoint Commerce and Trade Park East, Final Minor Subdivision Plan of Lots
7, 11, & 13 “ Drawing S-1 dated January 30, 2007 prepared by Vincent J. Stranch,
PLS;


THENCE continuing along said Right-of-Way Line of Capital Road, South 88°08’20”
East, nine hundred thirty-six and forty-six one-hundredths (936.46) feet to a
point;


THENCE continuing along said Right-of-Way Line on a curve to the left having a
radius of four hundred forty (440.00) feet, an arc length of four hundred
forty-three and sixty-nine one-hundredths (443.69) feet and having a chord
bearing and distance of North 62°58’23” East, four hundred twenty-five and
thirteen one-hundredths (425.13) feet to a point being a corner of Lot 11 A of
said subdivision;


THENCE continuing along the Westerly Line of Lot 11A, South 55°54’54” East,
thirty-five and thirty one-hundredths (35.30) feet to a point;


THENCE continuing along the Westerly Line of Lot 11 A, South 14°02’08” East, one
hundred sixty-eight and forty-four one-hundredths (168.44) feet to a point;


THENCE continuing along same, South 36°42’36” West, one hundred fifty-nine and
thirty-eight one-hundredths (159.38) feet to a point;


THENCE continuing along same, South 01°51’07” West, four hundred sixty and
eighty-seven one-hundredths (460.87) feet to a point in the Northerly line of
lands of Pennsy Supply, Inc.;


THENCE continuing along the Northerly line of lands of said Pennsy Supply, Inc.,
North 79°02’31” West, one hundred thirty and ninety-six one-hundredths (130.96)
feet to a point;


THENCE continuing along same, North 87°05’44” West, six hundred eighty-five and
fifty-three one-hundredths (685.53) feet to a point;


THENCE continuing along same along a curve to the left having a radius of four
hundred ninety-one and seventy seven one-hundredths (491.77) feet, an arc length
of six hundred seventy-four and ninety-seven one-hundredths (674.97) feet and a
chord bearing and distance of North 48°21’37” West, six hundred twenty-three and
twenty-two one-hundredths (623.22) feet to a point being a corner of
aforementioned Lot 6 of said subdivision;


THENCE continuing along the Easterly line of said Lot 6, North 01°51’40” East,
one hundred thirty five and seventeen one-hundredths (135.17) feet to a point,
the PLACE OF BEGINNING.


CONTAINING a total area of 13.59 acres of land, more or less.


BEING ALL of Lot 7 as shown on Final Subdivision entitled “CenterPoint Commerce
and Trade Park East, Final Minor Subdivision Plan of Lots 7, 11, & 13” Drawing
S-1 dated January 30, 2007 prepared by Vincent J. Stranch, PLS and recorded in
the Office of the Luzerne County Recorder of Deeds in Map Book 194 at Page 72.






--------------------------------------------------------------------------------




PARCEL 2 (Appurtenant Easement Parcel)


TOGETHER with the irrevocable easement in, through, over and across and under
the Easement Area (as defined in the Easement Agreement, as hereinafter defined)
for the purposes of (a) installing, constructing, replacing, maintaining and
operating the Utilities (as defined in the Easement Agreement, as hereinafter
defined) and (b) ingress, egress and regress for the purpose of access contained
in that certain Easement Agreement recorded in Record Books 3008, Page 168428
(the “Easement Agreement”).


14-46 ALBERIGI (I-81 INDUSTRIAL PORTFOLIO)
LOTS 3 & 4, JESSUP SMALL BUSINESS CENTER 14-46 ALBERIGI DRIVE


PIN# 12602 010 00103 (Lot 3)
LOT 3:
ALL that certain lot or parcel of land situate in the Borough of Jessup, County
of Lackawanna and Commonwealth of Pennsylvania bounded and described as follows,
to wit:
BEGINNING at a point on the northwesterly right-of-way line of Alberigi Drive, a
common corner of Lot 3 and Lot 5 as shown on a plan titled “S.L.I.B.CO Jessup
Small Business Center Lots 3 & 4 Lot line adjustment - Final Subdivision Plan”
dwg. no. C-1 dated April 4, 2005 and prepared by Acker Associates, Inc.;
THENCE along said line of Alberigi Drive South 39°51’37” West nine hundred
ninety-two and seventy-seven hundredths (992.77’) feet to a point of curvature;
THENCE continuing along said line of Alberigi Drive in a southwesterly direction
along a curve to the left having a radius of one thousand forty-five (1045.00’)
feet for an arc length of eighty-four and seventy-nine hundredths (84.79’) feet
(chord bearing and distance being South 37°32’09” West 84.77’) to a point;
THENCE leaving Alberigi Drive along Lot 2 North 54°47’19” West four hundred
fifty-nine and four hundredths (459.04’) feet to a point;
THENCE along Lot 4 the following five (5) courses and distances:
1.North 11°13’36” East one hundred eighteen and eighty-six hundredths (118.86’)
feet to a point,
2.North 23°27’37” East three hundred fifty-one and forty-three hundredths
(351.43’) feet to a point,
3.North 36°43’10” East one hundred seven and ninety-four hundredths (107.94’)
feet to a point,
4.North 42°53’35” East two hundred ninety-four and fifteen hundredths (294.15’)
feet to a point, and
5.North 56°54’10” East two hundred eighty-four and eighteen hundredths (284.18’)
feet to a point in line of Lot 5,
THENCE along Lot 5 South 50°08’23” East five hundred seventeen and thirty-four
hundredths (517.34’) feet to the point of BEGINNING.
CONTAINING 14.41 Acres of land being the same, more or less.
BEING ALL of Lot 3, as described on that certain Subdivision Plan dated April 4,
2005, and entitled “Final Subdivision Plan - S.L.I.B.C.O. Jessup Small Business
Center - Lots 3 & 4 Line Adjustment - Jessup Borough, Lackawanna County,
Pennsylvania” prepared by Acker Associates and recorded in Lackawanna County on
May 27, 2005 in Book 6 AM, at page 4927 (the “Subdivision Plan”).






--------------------------------------------------------------------------------




PIN# 12602 010 00104 (Lot 4)
LOT 4:
ALL that certain lot of parcel of land situate in the Borough of Jessup, County
of Lackawanna and Commonwealth of Pennsylvania bounded and described as follows,
to wit:
BEGINNING at a point on the southeasterly right-of-way line of Sunnyside Drive,
a common corner of Lot 2 and Lot 4 as shown on a plan titled “S.L.I.B.CO Jessup
Small Business Center Lots 3 & 4 Lot Line Adjustment - Final Subdivision Plan”
dwg. no. C-1 dated April 4, 2005 and prepared by Acker Associates, Inc.;
THENCE along said line of Sunnyside Drive North 33°38’24” East two hundred
ninety-one and eighty-two hundredths (291.82’) feet to a point of curvature;
THENCE continuing along said line of Sunnyside Drive in a northeasterly
direction along a curve to the right having a radius of two thousand seven
hundred ninety-nine and seventy- nine hundredths (2799.79’) feet for an arc
length of six hundred twenty-one and eighteen hundredths (621.18’) feet (chord
bearing and distance being North 39°59’46” East 619.91’) to a point of tangency;
THENCE continuing along said line of Sunnyside Drive North 46°21’08” East two
hundred thirty-eight and seventy-six hundredths (238.76’) feet to a point;
THENCE leaving Sunnyside Drive along Lot 5 South 50°08’23” East three hundred
forty and thirty-five hundredths (340.35’) feet to a point;
THENCE along Lot 3 the following five (5) courses and distances:
1.South 56°54’10” West two hundred eighty-four and eighteen hundredths (284.18’)
feet to a point,
2.South 42°53’35” West two hundred ninety-four and fifteen hundredths (294.15’)
feet to a point,
3, South 36°43’10” West one hundred seven and ninety-four hundredths (107.94’)
feet to a point,
4.South 23°27’37” West three hundred fifty-one and forty-three hundredths
(351.43’) feet to a point, and
5.South 11°13’36” West one hundred eighteen and eighty-six hundredths (118.86’)
feet to a point in line of Lot 2;
THENCE along Lot 2 North 54°47’19” West four hundred one and seventy-six
hundredths (401.76’) feet to the point of BEGINNING.
BEING ALL of Lot 4 as described on the above-mentioned plan.
Containing Eight and twenty-one one hundredths (8.21) acres of land, more or
less.
Tax ID / Parcel No. 12602-010-00103 and 12602-010-00104
HORIZON TECH CENTER
All the certain real property located in the County of San Diego, State of
California, described as follows:


Parcel I:


Lot 4 of Scripps Ranch Business Park Phase III, in the City of San Diego, County
of San Diego, State of California, according to Map thereof No. 12130 filed in
the Office of the County Recorder of San Diego




--------------------------------------------------------------------------------




County, July 27, 1988; and as further defined in that certain Certificate of
Correction recorded August 23, 1989 as Instrument No. 89-452514, of Official
Records.


Parcel II:


An easement for ingress, egress, construction, operation and maintenance of a
monument sign as contained in that certain “Grant of Easement” recorded November
5, 1999 as Instrument No. 1999-0740198, of Official Records.


CRESCENT VIII


All the certain real property located in the County of Arapahoe, State of
Colorado, described as follows:


PARCEL ONE:


A parcel of land in the Northeast quarter of Section 16, Township 5 South, Range
67 West of the 6th P.M., Denver Technological Center, County of Arapahoe, State
of Colorado, being more particularly described as follows:


Commencing at the North quarter corner of Section 16, Township 5 South, Range 67
West of the 6th P.M.;
Thence along the North line of the Northeast quarter of said Section 16 North
89°52’59” East, a distance of 557.09 feet;
Thence leaving said North line South 00°07’01” East a distance of 50.00 feet to
a point on the Southerly right-of-way line of East Belleview Avenue;
Thence departing said right-of-way line and continuing South 00°07’01” East a
distance of 251.46 feet to a point of curvature;
Thence along a curve to the right having a radius of 224.00 feet, an arc length
of 128.91 feet, a central angle of 32°58’25” and a chord which bears South
16°22’10” West, a distance of 127.14 feet to the TRUE
POINT OF BEGINNING;
Thence South 57°54’40” East, a distance of 72.86 feet;
Thence North 57°20’00” East, a distance of 326.52 feet;
Thence along a non-tangent curve to the left having a radius of 450.00 feet, an
arc length of 170.12 feet, a central angle of 21°39’36”, and a chord which bears
South 43°29’48” East, a distance of 169.11 feet to a point of compound
curvature;
Thence along a curve to the left having a radius of 590.00 feet, an arc length
of 50.78 feet, a central angle of 04°55’52”, and a chord which bears South
56°47’33” East, a distance of 50.76 feet;
Thence South 00°36’41” West, a distance of 107.62 feet;
Thence South 29°06’22” West, a distance of 114.44 feet;
Thence South 74°06’22” West, a distance of 33.94 feet;
Thence South 29°06’22” West, a distance of 177.64 feet;
Thence South 74°06’22” West, a distance of 26.00 feet;
Thence South 30°08’24” West, a distance of 213.47 feet;
Thence South 89°53’15” West, a distance of 81.34 feet;
Thence North 00°37’24” East, a distance of 395.82 feet;
Thence along a non-tangent curve to the right having a radius of 825.50 feet, an
arc length of 156.89 feet, a central angle of 10°53’22”, and a chord which bears
North 37’25’14” West, a distance of 156.66 feet;
Thence North 57°54’40” West, a distance of 47.14 feet;
Thence along a non-tangent curve to the left having a radius of 224.00 feet, an
arc length of 40.27 feet, a central angle of 10°18’00”, and a chord which bears
North 38°00’23” East, a distance of 40.21 feet to the
TRUE POINT OF BEGINNING,


County of Arapahoe,
State of Colorado.






--------------------------------------------------------------------------------




PARCEL TWO:


Non-exclusive easements for vehicular and pedestrian access as more particularly
defined in that certain reciprocal access and utility agreement recorded October
25, 1995 in Book 8159 at Page 518, County of Arapahoe, State of Colorado.


PARCEL THREE:


Non-exclusive easement for vehicular and pedestrian access as more particularly
defined in that certain access easements agreement recorded November 27, 1996 at
Reception No. A6150967, County of Arapahoe, State of Colorado.


PARCEL FOUR:


Non-exclusive easement for ingress and egress over that private drive known as
Crescent Drive as more particularly described in that certain access easement
recorded July 16, 1997 at Reception No. A7086276, County of Arapahoe, State of
Colorado.


NATIONAL CITY TOWER


All the certain real property located in the County of Jefferson, State of
Kentucky, described as follows:


Parcel I (Fee Parcel):


Beginning at the Northeast corner of Fifth and Market Streets; thence along the
Northerly line of Market Street South 81 degrees 12 minutes 52 seconds East 105
feet; thence North 8 degrees 46 minutes 38 seconds East 161.03 feet; thence
South 81 degrees 08 minutes 37 seconds East 11.05 feet; thence North 8 degrees
51 minutes 23 seconds East 44 feet; thence South 81 degrees 08 minutes 37
seconds East 93.95 feet to the center line of an alley closed in Action No.
CR-143,089, Jefferson Circuit Court; thence Northwardly with the center line of
said closed alley 216 feet to its intersection with the Southerly line of Main
Street; thence along the Southerly line of Main Street North 81 degrees 08
minutes 37 seconds West 210 feet to the Southeast corner of Fifth and Main
Streets; thence along the Easterly line of Fifth Street South 8 degrees 46
minutes 38 seconds West 421.16 feet to the beginning.


Tax ID: 03-014E-0261-0000


Parcel II (Fee Parcel):


BEGINNING in the Southerly line of Main Street at its intersection with the
center line of an alley running between Market and Main Streets in the block
bounded on the West by Fifth Street and on the East by Fourth Street, said alley
having been closed in Action No. CR-143,089, Jefferson Circuit Court; thence
along the center line of said closed alley South 8 degrees 53 minutes 6 seconds
West 235.41 feet, more or less, to its intersection with the Northerly line
extended of the property conveyed to Greater Louisville First Federal Savings
and Loan Association by deed of record in Deed Book 3745, Page 522 in the Office
of the Clerk of Jefferson County, Kentucky; thence with the Northerly line of
the property conveyed to Greater Louisville First Federal Savings and Loan
Association, and same extended, South 81 degrees 12 minutes 22 seconds East
189.82 feet, more or less, to a point 20 feet West of Fourth Street; thence
along a line 20 feet West of Fourth Street North 8 degrees 56 minutes 13 seconds
East 235.20 feet, more or less, to the Southerly line of Main Street, thence
with the Southerly line of Main Street North 81 degrees 08 minutes 37 seconds
West 190.03 feet, more or less, to the beginning; together with the unlimited
right of ingress and egress across any and all portions of the 20 foot wide
tract of real estate lying between the Easternmost line of the above described
tract and Fourth Street, which 20 foot tract is to be dedicated to public use as
a part of Fourth Street.


Tax ID: 03-014E-0259-0000




--------------------------------------------------------------------------------




Parcel III (Appurtenant Easement Parcel):


Easement for foundation and support as set forth in that certain Deed recorded
February 26, 1971 in Deed Book 4405, Page 109 in the Office of the Clerk of
Jefferson County, Kentucky.


Parcels I, II and III being the same property conveyed to TIC NCT FARE FAMILY
TRUST LLC, a Delaware limited liability company, TIC NCT LYNCH LLC, a Delaware
limited liability company, TIC NCT VAUGHAN LLC, a Delaware limited liability
company, TIC NCT BIRCHER LLC, a Delaware limited liability company, TIC NCT
STAUFFER LLC, a Delaware limited liability company, TIC NCT HUBBARD TRUST LLC, a
Delaware limited liability company, TIC NCT VINCENTI LLC, a Delaware limited
liability company, TIC NCT B JONES LLC, a Delaware limited liability company,
TIC NCT R JONES LLC, a Delaware limited liability company, TIC NCT HATAMIYA
BROTHERS LLC, a Delaware limited liability company, TIC NCT DEY LLC, a Delaware
limited liability company, TIC NCT RUTKOWSKI LLC, a Delaware limited liability
company, TIC NCT KIHAPAI LLC, a Delaware limited liability company, TIC NCT READ
LLC, a Delaware limited liability company, TIC NCT KIM LLC, a Delaware limited
liability company, TIC NCT GOLOMB LLC, a Delaware limited liability company, TIC
NCT RUNES LLC, a Delaware limited liability company, TIC NCT HOYLES LLC (aka TIC
NCT #45, LLC according to Amended Certificate of Authority recorded in CB 666,
Page 680), a Delaware limited liability company, TIC NCT DELAND LLC, a Delaware
limited liability company, TIC NCT LAI LLC, a Delaware limited liability
company, and TIC NCT GILL LLC, a Delaware limited liability company, by Deed
dated August 30, 2005, of record in Deed Book 8688, Page 620, in the Office of
the Clerk of Jefferson County, Kentucky; see also Lease Termination Memo and
Affidavit of Merger of Title dated July 14, 2006, recorded in Deed Book 8962,
Page 569, in the Office aforesaid.


Parcels I, II and III being the same property conveyed to TIC NCT VILLA SANGRIA
LLC, a Delaware limited liability company, TIC NCT BERKOVICH LLC, a Delaware
limited liability company, TIC NCT POSIK LLC, a Delaware limited liability
company, TIC NCT HOWE LLC, a Delaware limited liability company, and TIC NCT
WALSH LLC, a Delaware limited liability company, by Deed dated September 23,
2005, of record in Deed Book 8701, Page 833, in the Office of the Clerk of
Jefferson County, Kentucky; see also Lease Termination Memo and Affidavit of
Merger of Title dated July 14, 2006, recorded in Deed Book 8962, Page 569, in
the Office aforesaid.


Parcels I, II and III being the same property conveyed to TIC NCT LYNCH LLC, a
Delaware limited liability company, by Deed dated September 30, 2005, of record
in Deed Book 8708, Page 271, in the Office of the Clerk of Jefferson County,
Kentucky; see also Lease Termination Memo and Affidavit of Merger of Title dated
July 14, 2006, recorded in Deed Book 8962, Page 569, in the Office aforesaid.


Parcels I, II and III being the same property conveyed to TIC NCT MATHWIG LLC, a
Delaware limited
liability company, and TIC NCT HANLY LLC, a Delaware limited liability company,
by Deed dated November 15, 2005, of record in Deed Book 8736, Page 90, in the
Office of the Clerk of Jefferson County, Kentucky; see also Lease Termination
Memo and Affidavit of Merger of Title dated July 14, 2006, recorded in Deed Book
8962, Page 569, in the Office aforesaid.


Parcels I, II and III being the same property conveyed to TIC NCT GILBERT LLC, a
Delaware limited liability company, by Deed dated January 1, 2006, of record in
Deed Book 8759, Page 565, in the Office of the Clerk of Jefferson County,
Kentucky; see also Lease Termination Memo and Affidavit of Merger of Title dated
July 14, 2006, recorded in Deed Book 8962, Page 569, in the Office aforesaid.


GATEWAY CENTER


All that certain real property situated in the County of Sacramento, State of
California, described as follows:


PARCEL A:






--------------------------------------------------------------------------------




PARCEL 4, AS SHOWN ON THAT CERTAIN CERTIFICATE OF COMPLIANCE OF LOT LINE
ADJUSTMENT RECORDED NOVEMBER 24, 2008 IN BOOK 20081124 PAGE 897, OFFICIAL
RECORDS OF THE COUNTY OF SACRAMENTO, STATE OF CALIFORNIA, AND MORE PARTICULARLY
DESCRIBED AS FOLLOWS:


ALL THAT PORTION OF PARCEL 3 AS RECORDED IN THE LOT LINE ADJUSTMENT RECORDED IN
BOOK 20070103, PAGE 1164, AND PARCEL 1 AS RECORDED IN THE LOT LINE ADJUSTMENT
RECORDED IN BOOK 20070404, PAGE 0157, OFFICIAL RECORDS OF THE COUNTY OF
SACRAMENTO, STATE OF CALIFORNIA, AND DESCRIBED AS FOLLOWS: COMMENCING AT A FOUND
COTTON SPINDLE WITH WASHER STAMPED “LS 6947” MARKING THE CENTERLINE INTERSECTION
OF NORTH FREEWAY BOULEVARD AND PROMENADE CIRCLE AS SHOWN ON THE FINAL MAP OF
PROMENADE AT NATOMAS FILED IN BOOK 341, MAPS PAGE 12 OFFICIAL RECORDS OF SAID
COUNTY; THENCE ALONG THE CENTERLINE OF SAID PROMENADE CIRCLE SOUTH 00° 37. 56”
EAST, 684.32 FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE EASTERLY HAVING A
RADIUS OF 600.00 FEET; THENCE SOUTHERLY 178.02 FEET ALONG SAID CURVE THROUGH A
CENTRAL ANGLE OF 17° 00. 00”; THENCE SOUTH 17° 37. 56” EAST, 20.67 FEET; THENCE
SOUTH 00° 37. 56” EAST, 113.97 FEET TO THE TRUE POINT OF BEGINNING; THENCE SOUTH
00° 37. 56” EAST 450.12 FEET TO THE BEGINNING OF A NON-TANGENT CURVE CONCAVE
NORTHERLY HAVING A RADIUS OF 625.00 FEET TO WHICH A RADIAL BEARS SOUTH 06° 29.
39” WEST; THENCE WESTERLY 80.59 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
07° 23. 16”; THENCE TANGENT TO SAID CURVE NORTH 76° 07. 05” WEST, 584.14 FEET;
THENCE NORTH 35° 20. 14” WEST, 309.84 FEET; THENCE NORTH 55° 50. 17” WEST, 32.59
FEET; THENCE NORTH 31° 29. 02” WEST, 30.13 FEET; THENCE NORTH 00° 21. 59” WEST,
45.64 FEET; THENCE NORTH 89° 22. 19” EAST, 12.67 FEET; THENCE NORTH 54° 41. 02”
EAST 43.16 FEET; THENCE SOUTH 35° 18. 50” EAST, 294.27 FEET; THENCE NORTH 33°
43. 16” EAST, 233.70 FEET; THENCE NORTH 40° 19. 00” WEST, 106.41 FEET; THENCE
NORTH 49° 41. 02” EAST, 62.00 FEET; THENCE NORTH 40° 19. 00” WEST, 25.88 FEET;
THENCE NORTH 49° 41. 00” EAST, 30.09 FEET; THENCE NORTH 00° 37. 26” WEST, 155.40
FEET; THENCE NORTH 89° 22. 34” EAST, 66.88 FEET; THENCE SOUTH 00° 37. 26” EAST
310.00 FEET; THENCE NORTH 89° 22. 34” EAST, 67.19 FEET TO THE BEGINNING OF A
TANGENT CURVE CONCAVE NORTHERLY HAVING A RADIUS OF 600.00 FEET; THENCE EASTERLY
178.02 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 17° 00. 00”; THENCE
TANGENT TO SAID CURVE NORTH 72° 22. 34” EAST, 58.16 FEET; THENCE SOUTH 17° 37.
26” EAST, 27.67 FEET; THENCE NORTH 72° 22. 34” EAST 26.29 FEET TO THE BEGINNING
OF A TANGENT CURVE CONCAVE SOUTHWESTERLY HAVING A RADIUS OF 42.33 FEET; THENCE
EASTERLY 33.05 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 44° 44. 06” TO
THE BEGINNING OF A COMPOUND CURVE CONCAVE SOUTHWESTERLY HAVING A RADIUS OF 19.33
FEET; THENCE SOUTHEASTERLY 5.91 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
17° 31. 48” TO THE BEGINNING OF A COMPOUND CURVE CONCAVE SOUTHWESTERLY HAVING A
RADIUS OF 42.33 FEET; THENCE SOUTHERLY 33.05 FEET ALONG SAID CURVE THROUGH A
CENTRAL ANGLE OF 44° 44. 06”; THENCE TANGENT TO SAID CURVE SOUTH 00° 37. 26”
EAST, 25.22 FEET; THENCE NORTH 89° 22. 34” EAST, 27.80 FEET TO THE TRUE POINT OF
BEGINNING.


PARCEL B:
EASEMENTS FOR INGRESS AND EGRESS, PARKING, UTILITIES AND INCIDENTAL PURPOSES AND
ALL OTHER EASEMENTS CONTAINED IN THE DOCUMENT ENTITLED “DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL EASEMENTS OF
GATEWAY CORPORATE CENTER,” RECORDED JUNE 28, 2005 IN BOOK 20050628 PAGE 2298,
OFFICIAL RECORDS, SUBJECT TO THE TERMS AND CONDITIONS CONTAINED THEREIN.


Assessor’s Parcel Number :    225-2110-060-0000


PARCEL C






--------------------------------------------------------------------------------




LOT 20 AS SHOWN ON THE MAP ENTITLED “PROMENADE AT NATOMAS”, RECORDED JUNE 16,
2005, IN BOOK 341 OF MAPS, AT PAGE 12, AND AS AMENDED BY THAT CERTAIN
CERTIFICATE OF CORRECTION RECORDED AUGUST 21, 2008 AS BOOK 20080821 AT PAGE
1336, OF OFFICIAL RECORDS.


PARCEL D


A NON-EXCLUSIVE EASEMENT OVER THE REAL PROPERTY SHOWN ON THE FINAL MAP ENTITLED
“PROMENADE AT NATOMAS”, RECORDED IN BOOK 341 OF MAPS AT PAGE 12, RECORDS OF
SACRAMENTO COUNTY, CALIFORNIA FOR (1) THE FLOW OF STORM WATER DRAINAGE, (2)
SANITARY SEWER FACILITIES NECESSARY TO SERVE PARCEL ONE AND (3) WATER FACILITIES
NECESSARY TO SERVE PARCEL ONE TO THE EXTENT PROVIDED UNDER THE MASTER
DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL
EASEMENTS OF SACRAMENTO GATEWAY (MASTER DECLARATION) RECORDED JUNE 28, 2005 IN
BOOK 20050628, PAGE 2296, OFFICIAL RECORDS.


PARCEL E


EASEMENT FOR DRAINAGE AND UTILITIES AND INCIDENTAL PURPOSES AND ALL OTHER
EASEMENTS CONTAINED IN THE DOCUMENT ENTITLED “MASTER DECLARATION OF COVENANTS,
CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL EASEMENTS OF SACRAMENTO
GATEWAY” RECORDED JUNE 28, 2005 IN BOOK 20050628, PAGE 2296, OFFICIAL RECORDS.


PARCEL F


EASEMENTS FOR INGRESS AND EGRESS, PARKING, UTILITIES AND INCIDENTAL PURPOSES AND
ALL OTHER EASEMENTS CONTAINED IN THE DOCUMENT ENTITLED “DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANT OF RECIPROCAL EASEMENTS OF
GATEWAY CORPORATE CENTER” RECORDED JUNE 28, 2005 IN BOOK 20050628, PAGE 2298,
OFFICIAL RECORDS.


Assessor’s Parcel Number: 225-2110-020-0000


GRANITE TOWER


All the certain real property located in the County of Denver, State of
Colorado, described as follows


Parcel 1 - Fee Title


Units 1, 1A, 1B, 1C and 5, Block 95 Condominiums,


According to the Amended and Restated Master Declaration of Block 95
Condominiums recorded December 19, 2005 under Reception No. 2005215222, as
amended by Amended and Restated First Amendment to Amended and Restated Master
Declaration of Block 95 Condominiums recorded October 7, 2010 at Reception No.
2010115794, and the Amended and Restated Condominium Map thereof recorded
December 19, 2005 under Reception No. 2005215223, as amended by First Amendment
to the Amended and Restated Condominium Map for Block 95 Condominiums recorded
February 12, 2008 under Reception No. 2008017796, in the records of the Clerk
and Recorder of the City and County of Denver, State of Colorado.


Parcel 2






--------------------------------------------------------------------------------




Nonexclusive easements: (a) to use each Common Element (as defined in the
Declaration, as hereinafter defined), (b) over and across all Common Elements
for the use and enjoyment of Units 1, 1A, 1B, 1C and 5, Block 95 Condominiums,
the Parking Rights and the Limited Common Elements (as such terms are defined in
the Declaration, as hereinafter defined), (b) over and across all Common
Elements and the other Units (as defined in the Declaration, as hereinafter
defined) for horizontal, vertical, and lateral support, (c) over and across all
stairs, hallways, lobbies, drive lanes, walkways and other access-ways
designated as Common Elements to gain pedestrian and vehicular access, (d) over
and across all stairs, hallways, lobbies, drive lanes, walkways and other
access-ways for emergency egress, (e) for ingress and egress to and from the
Loading Dock (as defined in the Declaration, as hereinafter defined) for the use
of the Loading Dock, (f) for encroachments, (g) for repair, maintenance,
restoration and reconstruction, (h) to enter upon, across, over, in, and under
any portion of the Condominium Project (as defined in the Declaration, as
hereinafter defined) for the purpose of changing, correcting, or otherwise
modifying the grade or drainage channels to improve the drainage of water, (i)
for the purpose of maintaining, repairing and replacing the existing drainage of
water from, over, and across the Condominium Project, (j) for the use of all
shafts, chutes, flues, ducts, vents, chases, pipes, wires, conduits, and utility
lines for utilities, and (k) for access to and operation, maintenance, repair
and replacement of the Central Plant (as defined in the Declaration, as
hereinafter defined), including the Plate Heat Exchanger and the Plate Heat
Distribution Lines (as such terms are defined in the Declaration, as hereinafter
defined), contained in that Amended and Restated Master Declaration of Block 96
Condominiums, recorded December 19, 2005 at Reception No. 2005215222, and
Amended and Restated First Amendment to Amended and Restated Master Declaration
of Block 95 Condominiums recorded October 7, 2010 at Reception No. 2010115794
(as amended, the “Declaration”).


Parcel 3


Revocable permit or license to encroach with an underground parking structure,
contained in that Ordinance No. 3, Series of 1981 recorded July 11, 1985 at
Reception No. 037798, in the following described areas in the City and County of
Denver and State of Colorado, to wit:


Those parts of 18th Street, 19th Street, Curtis Street and Arapahoe Street
adjacent to Block 95, East Denver, described as follows:


Beginning at the most northerly corner of Block 95, East Denver; Thence westerly
to a point that is 9.50 feet southwesterly of and 9.5 feet northwesterly of said
northerly corner; Thence southwesterly and parallel with the northwesterly line
of said Block 95, 382.41 feet; Thence southerly to a point that is 9.50 feet
southeasterly of and 9.50 feet southwesterly of the most westerly corner of said
Block 95; Thence southeasterly and parallel with the southwesterly line of said
Block 95, 247.50 feet; Thence easterly to a point that is 9.50 feet
northeasterly of and 9.50 feet southeasterly of the most southerly corner of
said Block 95; Thence northeasterly and parallel with the southeasterly line of
said Block 95, 382.41 feet; Thence northerly to a point that is 9.50 feet
northeasterly of and 9.50 feet northwesterly of the most easterly corner of said
Block 95; Thence northwesterly and parallel with the northeasterly line of said
Block 95, 247.50 feet; thence westerly to the point of beginning.


SFI-620875942v4


